ORDER
This case came before us on the state’s appeal from a judgment of the Superior Court for the County of Washington holding that G.L. 1956 § 46-22-4 was invalid by reason of the fact that it was preempted by federal legislation and is in violation of the Supremacy Clause of the United States Constitution, that it constituted an undue burden on interstate commerce, and that it violated the tonnage tax prohibition of Article 1, section 10, of the Constitution of the United States. This holding was rendered in response to a motion by defendant, Brian Turnbaugh, to dismiss a criminal complaint for failure to register his federally documented vessel in violation of § 46-22-4(b) and § 46-22-6(a). The defendant had also prayed for a declaratory judgment and for an injunction against enforcement of the Rhode Island registration statute. In response to this prayer, a justice of the Superior Court held that the statute charging the offense was invalid.
Following oral argument in the case, this court has carefully examined the briefs filed by the parties as well as the written decision of the trial justice. Having done so, the court is of the opinion that further briefing and argument is required in order to illuminate the issues of preemption and the tonnage tax. The current briefing is adequate on the issue of violation of the interstate commerce clause.
*757Consequently, this ease is assigned for further argument to the regular November calendar. Meanwhile, the parties are directed to file additional briefs on the issues of preemption and the constitutional prohibition of a tonnage tax.
The defendant may file his additional brief within forty days of the date of this order. Thereafter, the state is directed to file a responsive brief within thirty days of the date of the filing of defendant’s brief.
McKENNA-GOLDBERG, J., did not participate.